OPINION
BARRY, Circuit Judge.
Deana L. Zelenka appeals the July 6, 2006, 436 F.Supp.2d 701, order of the United States District Court for the District of New Jersey granting the motions to dismiss of appellees NFI Industries, Inc. and Honeywell International, Inc. Appellant raises two issues on appeal:
“1. Whether the lower court erred in granting the motion[s] to dismiss under Rule 12(b)(6) by misapplying the limited facts and competent evidence offered below in concluding plaintiffs complaint did not allege a legal obligation that is clearly related to inspection fees and dismissed plaintiffs claim.
2. Whether the lower court erred in finding that plaintiffs complaint did not state a cause of action by failing to properly allege that an obligation had been avoided or decreased under the false claims act 31 U.S.C. § 3729(a)(7).”
Appellant’s Br. at 1.
We have reviewed the submissions of the parties and have heard oral argument. We conclude that, substantially for the reasons set forth in the Opinion of the District Court, we will affirm.1

. We do not decide whether, as the District Court appeared to assume, inspection fees have been and will be required.